Per Curiam.

The only points before us are the exception to the conclusion of law, and the exceptions to the refusal to find conclusions of law as requested by defendant. Valentine v. Austin, 124 N. Y. 400, 404. There is no finding of fact that there was any fraudulent intent on the part of the respondent, and there is no finding as to the amount due to him at the time of the transfer by the judgment debtor. We *710think that the conclusion of law must he sustained on the ground that it follows from the findings of fact. If there was no fraudulent intent on the part of plaintiff, the assignment was good for services already rendered, and probably for such services as were definitely agreed to at the time of the delivery of the assignment. Swift v. Hart, 35 Hun, 128; Remington v. O'Dougherty, 36 id. 79.
The judgment should be affirmed, with costs.
Present: Clement, Ch. J., and Osborne, J.
Judgment affirmed, with costs.